To compel respondent or its officers to permit relator, who holds certain shares of stock in the respondent corporation, to inspect the stock book and the last inventory or balance sheet of said company, or give to relator a full statement in writing under the hand and oath of the officers, showing how much stock has been issued by said company, how much cash has been paid in therefor, who holds the stock of said company and how much each person holds, what are the assets and liabilities of said company and of what said assets consist.
The answer denied the ownership of the stock by the estate and alleged ownership in a third party.
An issue was framed and sent to the Ingham circuit for trial November 10, 1891.